Title: To George Washington from William Heath, 28 October 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     New Windsor October 28. 1782.
                  
                  Agreeable to the general order of the 25th instant, the left wing of the army decamped the morning of the 26th and commenced their march for this place—the day proved very rainy—the troops halted in the vicinity of Nelson’s-point, & lay in the woods that night.  The 27th began early to cross the ferry at West-point—The troops had all crossed by half past twelve—The march was continued over Butter-hill, and the troops passed the last night in the woods on the northern descent of the hill.  This morning at seven o’clock continued their march and arrived on the hutting ground at half past ten.
                  The troops generally marched in the best order, and with great regularity.
                  I am constrained to report, that major-general Howe was absent from his division the 27th and this day, while the troops were on their march, without leave, or having communicated to me any reason therefor.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                     M. General
                     
                  
               